UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-52687 Alamo Energy Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0489669 (IRS Employer Identification No.) 10497 Town and Country Way, Suite 820, Houston, Texas 77024 (Address of principal executive offices) (Zip Code) (832) 436-1832 (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo As ofDecember 20, 2010, there were 48,668,520 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ALAMO ENERGY CORP. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS October 31, April 30, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts Receivable Prepaid expenses and deposits Total current assets Property and equipment, net of accumulated depreciation of $110 - Oil and gas properties Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses Accrued interest Total current liabilities Senior secured convertible promissory notes, net of discount of 1,091,102 and $808,956 respectively Total liabilities Stockholders' equity (deficit) Common stock, $0.001 par value, 975,000,000 shares authorized, 48,668,520 and 48,668,520 issued and outstanding, respectively Additional paid-in capital Accumulated (deficit) during exploration stage ) ) Total stockholders' equity Total liabilities and stockholder's equity $ $ The accompanying notes to the financial statements are an integral part of these statements. 3 ALAMO ENERGY CORP. (AN EXPLORATION STAGE COMPANY) STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED OCTOBER 31, 2010 AND FOR THE PERIOD OF INCEPTION (SEPTEMBER 1, 2009) THROUGH OCTOBER 31, 2010 (UNAUDITED) Three months ended Six months ended Inception (September 1, 2009) through October 31, Oil and gas sales $ Cost of oil and gas sales Gross profit (loss) Operating expenses Wage related expenses - - Profesional fees General administrative Total operating expenses Loss from operations ) Other income (expense): Interest expense ) - ) - ) Interest expense, debt discount amortization ) - ) - ) Other income (expense), net ) - ) - ) Net loss before provisions for income taxes (Loss) from discontinued operations ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted Net loss per share - basic and diluted $ The accompanying notes to the financial statements are an integral part of these statements. 4 ALAMO ENERGY CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED OCTOBER 31, 2010 AND FOR THE PERIOD OF INCEPTION (SEPTEMBER 1, 2009) THROUGH OCTOBER 31, 2010 (UNAUDITED) Six Months Ended October 31, 2010 Six Months Ended October 31, 2009 Inception (September 1, 2009) through October 31, 2010 Cash (used in) operating activities: Net (loss) for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Additional paid-in capital in exchange for facilities provided by related party Depreciation expense - Accretion of debt discount - Changes in operating assets and liabilities Decrease in accounts receivable - ) (Increase) in prepaid expenses ) - ) Increase in accounts payable Increase in accured interest - Net cash (used in) investing activities ) 31 ) Cash (used in) Investing Activites Purchase of property and equipment ) - ) Purchase of oil and gas properties ) - ) Net cash (used in) Investing Activities ) - ) Cash from financing activities: Proceeds from related perty notes - - - Proceeds from convertible promissory notes - Additional paid-in captial - - - Common Stock - - - Net cash from financing activities - Net increase (decrease) in cash ) 31 Cash, beginning of period - - Cash, end of period $ $
